Civilian pay; dismissal. — This case came before the court on defendant’s motion for summary judgment, plaintiff’s opposition thereto and defendant’s response to the opposition. Upon consideration thereof, it was concluded by the court that as to his claim for wrongful discharge from the United States Post Office Department, Postal Transportation Service, plaintiff failed to show procedural error, and it was further concluded that plaintiff’s alleged claim for injury and disability incurred in the performance of duty while an employee of the United States Post Office Department was an action sounding in tort and not within the jurisdiction of this court. The court ordered, on February 16, 1962, that the petition be dismissed.